EXHIBIT 10(j)

CHURCH & DWIGHT CO., INC.

STOCK OPTION PLAN FOR DIRECTORS

SECTION 1 — PLAN PROVISIONS

1.1 PURPOSE: The purpose of the Stock Option Plan for Directors (the “Plan”) of
Church & Dwight Co., Inc. (the “Company”) is to attract and retain qualified
outside Directors whose services are considered essential to the long term
growth and prosperity of the Company.

1.2 PARTICIPATION IN THE PLAN: All directors of the Company who are not
employees of the Company or any subsidiary of the Company (“Director(s)”) shall
participate in the Plan, (“Participants”) except for any Director who shall
elect, in a written notice to the Secretary of the Company, not to participate
in the Plan.

1.3 NONSTATUTORY STOCK OPTIONS: All Options (as hereinafter defined) shall be
non-qualifying options, and shall not be entitled to tax treatment under
Section 422A of the Internal Revenue Code of 1986, as amended from time to time
(“Code”).

1.4 OPTIONS: (a) Each Option shall have an exercise price at least equal to the
Fair Market Value of the Company’s common stock, $1.00 par value (“Stock”), on
the Date of Grant, (b) No Option shall be exercisable after the tenth
anniversary of the Date of Grant of such Option. (c) Each Option shall not be
transferable by the Participant except by will, or by the laws of descent and
distribution and shall be exercised during the lifetime of the Participant only
by the Participant or of the Participant’s guardian or legal representative.
(d) No Option or interest therein may be transferred, assigned, pledged or
hypothecated by the Participant, whether by operation of law or otherwise, or be
made subject to execution, attachment or similar process. (e) Each Option shall
be evidenced by an option agreement in writing, stating the price, term and
method of exercise of the Option, the number of shares as to which the Option is
granted and such other terms as may be appropriate and not inconsistent with the
Plan. If an outstanding Option expires or is terminated for any reason without
having been exercised in full, the shares of Stock covered by the unexercised
portion of such Option shall again become available for the grant of Options.
(f) No Option shall be extended or renewed, and no Option shall be granted in
substitution for any Option granted. No Option shall be modified or amended
without the consent of the Participant or the Participant’s executor,
administrator, guardian or legal representative.



--------------------------------------------------------------------------------

1.5 NUMBER OF SHARES AND CHANGES IN CAPITALIZATION: The maximum number of shares
of Stock available for the exercise of Options granted under the Plan shall be
500,000 shares. The Company may issue either authorized but unissued Stock or
Treasury Stock upon exercise of any Option. The aggregate number of shares of
Stock and types of shares of Stock available for issuance under the Plan as to
which Options may be granted to any individual shall be appropriately adjusted
in the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering or any other
change in capitalization affecting the Stock or in the corporate structure in
order to prevent dilution in accordance with Section 3.7 of the Plan.

1.6 LIMITATION OF RIGHTS: Neither the Plan, nor the granting of an Option, nor
any other action taken pursuant to the Plan, shall constitute or be evidence of
any agreement or understanding, express or implied, that the Company will retain
a Director for any period of time or at any particular rate of compensation. A
Participant shall have no rights as a stockholder with respect to such
Participant’s Options until the date of exercise of such Options, and no
adjustment will be made for dividends or other rights for which the record date
precedes the date such Option is exercised.

1.7 GOVERNING LAW: This Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware and
construed accordingly.

1.8 EFFECTIVE DATE: This Plan shall take effect on and as of January 1, 1991,
upon approval of the Plan by the stockholders of the Company.

1.9 AMENDMENT: The Board of Directors of the Company may suspend or discontinue
the Plan at any time. The Plan may be amended by the Board of Directors but may
not be amended more than once every six (6) months so as to: (a) change the
class of persons eligible to receive Options; (b) change the timing of grants of
Options; or (c) change the amount or price of Options to be granted to Directors
under the Plan, other than amendments made to comport with changes in the Code
or the rules thereunder.

SECTION 2 — ADDITIONAL DEFINITIONS

2.1 ACCELERATION DATE: Shall mean the date of (i) death or retirement of a
Participant while a Director or (ii) the day immediately prior to the closing of
any transaction resulting in the acquisition of a controlling interest in the
Company by an Outsider either by purchase of assets of the Company or by the
acquisition of a Controlling Stock Interest or by merger or consolidation.

2.2 BOARD: Shall mean the Board of Directors of Church & Dwight Co., Inc.

 

2



--------------------------------------------------------------------------------

2.3 CONTROLLING STOCK INTEREST: Shall be ownership of more than twenty five
percent (25%) of the voting Stock of the Company or a corporation which may
acquire the assets of the Company whether by purchase, merger, consolidation or
otherwise.

2.4 DATE OF GRANT: Shall mean the date in each year on which the Company holds
its Annual Meeting of Stockholders (“Annual Meeting”) for such year commencing
on the date of the 1991 Annual Meeting, during the term of the Plan; provided,
however, if a Participant first becomes a Director on a date other than the date
of the Annual Meeting, the Date of Grant of such Participant’s initial Option
shall be the date on which such Participant commences service as a Director.

2.5 FAIR MARKET VALUE: Shall mean the average of the highest and lowest quoted
selling prices for a share of Stock on the Date of Grant of an Option, or, if
the Date of Grant of the Option is not a business day, on the next succeeding
business day, as reported on the New York Stock Exchange. If there is no sale of
Stock reported on such date, Fair Market Value shall mean the average of the
highest and lowest bid prices for a share of Stock on such date as reported on
the New York Stock Exchange.

2.6 OPTION: Shall mean an option granted under the Plan to purchase a stated
number of the Stock.

2.7 OUTSIDER: Shall be any party not owning or controlling more than twenty five
percent (25%) of the shares of voting Stock of the Company on the Date of Grant.

2.8 SUBSIDIARY: Shall mean any domestic or foreign corporation, at least fifty
percent (50%) of the voting power of which is owned directly or indirectly by
the Company.

SECTION 3 — TERMS AND CONDITIONS

3.1 NUMBER OF OPTION SHARES GRANTED: An Option to purchase one thousand
(1,000) shares of Stock shall be granted automatically to each Participant on
the Date of Grant of each year during the term of the Plan, except that each
Participant’s initial Option grant (“Initial Option”) shall be three thousand
(3,000) shares of Stock. Each Participant shall be granted only one (1) Option
in each calendar year throughout the term of the Plan.

3.2 EXERCISE OF OPTION — GENERAL: (a) An Option granted under the Plan may be
exercised by delivery to the Secretary or any Assistant Secretary of the Company
of written notice of election to exercise, signed by the Participant or by the
legal representative or legatee or distributee of a deceased Participant,
specifying the number of shares with respect to which the

 

3



--------------------------------------------------------------------------------

Option is being exercised and specifying a date, which shall be a business day
not less than seven (7) nor more than fifteen (15) days after delivery of such
notice to the Company, on which date the Company shall deliver, or cause to be
delivered to the Participant, or to his or her legal representative, legatee or
distributee, a certificate or certificates of the number of shares specified
against receipt of the entire purchase price therefor.

(b) The Participant shall have no rights of a stockholder with respect to such
shares until such shares are issued and delivered as herein provided.

3.3 EXERCISE OF OPTION — VESTING: The right to exercise an Option is limited as
hereinafter provided:

(a) An Option may be exercised as hereinafter provided only to the extent that
it has become vested as provided herein.

(b) An Option shall vest to the extent of one hundred percent (100%) of the
shares of Stock covered by the Option on the third anniversary of the Date of
Grant, provided that the Participant shall have been continuously a member of
the Board from the Date of Grant to such anniversary thereof.

(c) Upon the Acceleration Date any Options held by such Participant which have
not yet vested shall immediately vest as follows:

100% for a Participant who on the Acceleration Date shall have been continuously
a member of the Board for the preceding five years or more;

80% for a Participant who on the Acceleration Date shall have been continuously
a member of the Board for the preceding four years or more but less than five
years;

60% for a Participant who on the Acceleration Date shall have been continuously
a member of the Board for the preceding three years or more but less than four
years;

-0- for a Participant who on the Acceleration Date shall have been a member of
the Board for less than three years.

 

4



--------------------------------------------------------------------------------

3.4 EXERCISE OF OPTION — TIME LIMITS:

(a) An Option shall terminate in all respects on, and no exercise as to any
shares covered by an Option shall be honored on or after, the expiration of ten
(10) years from the Date of Grant thereof.

(b) If an Option is not exercised for all shares of Stock as to which the Option
has vested, it shall be exercised only in blocks of one hundred (100) shares or
more except that for the purpose of purchasing all of the shares as to which an
Option has vested at the time of exercise, the Option may be exercised for the
entire balance of shares as to which such Option has then vested. The holder of
more than one vested and outstanding Option may exercise such Options
concurrently for the purpose of obtaining blocks of one hundred (100) shares or
more.

(c) If a Participant’s membership on the Board is terminated for any reason
other than the Participant’s death, or retirement from the Board, any Option
held by such Participant, to the extent that such Option or Options have become
vested under Subsection 3.3(b) or 3.3(c) hereof prior to or on the date of such
termination, shall be exercisable to the extent so vested, within the period of
one month next succeeding such termination of such Participant’s membership on
the Board. Any such Option not exercised as aforesaid shall terminate.

(d) An Option held by a Participant who dies while a member of the Board shall,
to the extent that such Option or Options have become vested under Subsections
3.3(b) or 3.3(c) hereof prior to or on the date of such Participant’s death be
exercisable by his or her legal representative, legatee or distributee within
the period of one year next succeeding such Participant’s death as aforesaid and
then only to the extent of such vesting. Any such Option not exercised as
aforesaid shall terminate.

(e) An Option held by a Participant who retires from the Board shall to the
extent that such Option or Options have become vested under Subsections 3.3(b)
or 3.3(c) hereof prior to or on the date of such Participant’s retirement, be
exercisable by such retired Participant at any time prior to the tenth
anniversary of the Date(s) of grant of such Option(s) and then only to the
extent of such vesting. Any such Option not exercised as aforesaid shall
terminate.

 

5



--------------------------------------------------------------------------------

3.5 EXERCISE OF OPTION — OTHER CONDITIONS:

(a) Except as provided above, no Option may be exercised unless the Participant
is a member of the Board on the date of delivery to the Company of the
Participant’s written notice of election to exercise the Option pursuant to
Subsection 3.2(a) hereof and unless Participant shall have been continuously a
member of the Board from the Date of Grant of the Option to the date of delivery
of said written notice.

(b) The shares to be purchased upon exercise of an Option shall be paid for in
full at the time of such exercise. Proceeds derived from the sale of Stock
pursuant to Options granted under the Plan shall constitute general funds of the
Company.

(c) Any attempted transfer, assignment, pledge, hypothecation or other form of
change of ownership of an Option otherwise than by will or by the laws of
descent and distribution shall be an invalid transaction. The Company shall have
no obligation to issue shares or to make any payment pursuant to such invalid
transaction. Any attempted levy of attachment or like proceeding on such Option
shall be null and void.

3.6 NON-TRANSFERABILITY OF SHARES: The shares purchased upon the exercise of any
Option granted under the Plan shall be acquired only for the purpose of
investment and not for the purpose of, or with a view to, or in connection with,
any public offering of such shares. The Participant shall agree that he will not
within a period of one year after the date on which shares are issued to him/her
upon the exercise of the Option, make any transfer or other disposition of such
shares without the written consent of the Company. The provisions of this
paragraph shall not prevent (a) the sale or other disposition of such shares
subsequent to the death of such Participant, or (b) the pledge or hypothecation
at any time by such Participant of such shares with a lending institution upon
the terms and conditions at the time in use by such institution, including but
not limited to, terms and conditions permitting such institution to realize by
sale or otherwise, upon such shares held as security for such pledge or
hypothecation.

The provisions of this paragraph 3.6 shall not apply to the transfer of shares
subsequent to the Acceleration Date defined in Section 2.1(ii).

 

6



--------------------------------------------------------------------------------

3.7 DILUTION AND OTHER CHANGES:

(a) The number of shares of Stock and types of securities subject to Options and
the exercise price of the Options shall be adjusted as may be appropriate to
prevent the dilution of Participant’s rights or to preserve the Company’s
position in the event of a reorganization, recapitalization, stock split,
reverse stock split, stock dividend, exchange or combination of shares, merger,
consolidation, rights offering or any change in capitalization affecting the
Stock or in the corporate structure.

(b) If at any time prior to the expiration or complete exercise of an Option,
the Company shall be consolidated with, or merged into, any other corporation,
lawful provision shall be made as part of the terms of each such consolidation
or merger, so that there may thereafter be purchased upon the exercise of such
Option, in lieu of each share of Stock remaining under Option, but at the same
option price, the same kind and amount of securities or property (including in
such terms, stock of any class or classes or cash) as may be issuable,
distributable or payable upon such consolidation or merger with respect to each
share of Stock of the Company outstanding immediately prior to such
consolidation or merger; provided, however, that the Committee may require that
the exercise of the Option under the provisions of this Subsection 3.7(b) must
be made within 120 days after the effective date of the consolidation or merger
of the Company and provided further that the Option may be exercised only to the
extent it had vested before or on such effective date or, if applicable, the
Acceleration Date described in Subsection 3.3(c) above.

 

7